                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                           AT KNOXVILLE

  TINA MULLINAX, BRIAN MULLINAX,                       )
  and ROBIN SUTTON,                                    )
                                                       )
                Plaintiffs,                            )
                                                       )
  v.                                                   )       No. 3:18-CV-02
                                                       )
  SEVIER COUNTY, et al.                                )
                                                       )
                Defendants.                            )

                                               ORDER

         The Plaintiffs are hereby ORDERED to file a response to Defendants’ motion, [Doc. 100], on or

  before Monday, July 27, 2020.

         So ordered.

         ENTER:


                                                                        s/J. RONNIE GREER
                                                               UNITED STATES DISTRICT JUDGE




Case 3:18-cv-00002-JRG-DCP Document 101 Filed 07/20/20 Page 1 of 1 PageID #: 774
